DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  Claim one requires an ammonia radical but there is no support in the specification for such a radical.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 requires an ammonia radical. It is not clear what an ammonia radical is exactly. There is no description in the specification of an ammonia radical being used and, furthermore, ammonia does not exist as a radical.  For the matter of claim interpretation the ammonia radical will be interpreted as ammonia made into a plasma.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LaVoie (2014/0209562).
LaVoie teaches a method of forming a SiN layer by ALD wherein material is applied to the sides and bottom, see Fig. 12A and related text and [0060-62].
The process further includes, as per Fig. 12C and related text, the further includes alternate exposures to ammonia and silicon gas thereby meeting the depositing and adsorbing and supplying steps [0105-106] to fill the center.
The ALD process is understood to include a number of cycles of applying nitrogen radicals and a silicon containing gas - thereby meeting the requirements of the first and second nitrogen radicals (the claim is not limited from reading on a multiple number of ALD steps).
In regard to the steps that include absorbing only an ammonia radical and then further supplying only a nitrogen radical, LaVoie teaches treatment of the substrate during the process with either a nitrogen plasma and or an ammonia plasma [0085-86].  The teachings also include nitrogen plasma as part of the deposition process [0105-106] – therefore, based on the teachings of LaVoie it would have been operable to apply a plasma of ammonia, i.e. “ammonia radicals”, as a first nitrogen containing radical and then apply a nitrogen radical as a second nitrogen containing radical.

Regarding claim 2, the method of LaVoie is broadly CVD (both ALD and CVD are taught and ALD is a sub-set of CVD, in any case), but in any case the teachings further include that during a fill process CVD gas phase reactions occur [0008].
Regarding claim 3, as per the ALD process, the steps are repeated.
Regarding claim 4, as per Fig. 12B, LaVoie teaches applying an etchant, the etchant impacts an upper portion of the depression and to some extent would necessarily be adsorbed (see also [0093-95].  As noted above, the process is continued as per Fig. 12C.  The claim does not expressly require there to be no deposition onto the areas that were exposed to the inhibiting agent, therefore all requirements of the claim are met. In regard to repeating the steps including the agent, as per MPEP 2144.04 B. a duplication of parts is obvious without a showing of criticality- such principal would be understood as applicable to a process step particularly wherein it is further noted that a change in sequence is likewise obvious without a showing of criticality.  In this case, to repeat the process step would have been obvious in order to effectively fill the gap as desired without reentrant portions as discussed by LaVoie.
Regarding claim 5, the SiN layer is formed using ammonia plasma [0105-06].
Regarding claim 6, LaVoie teaches a remote plasma agent [0095].
Regarding claim 7, as per above LaVoie teaches a remote plasma but also teaches that the system uses inductively coupled plasma [0129].
Regarding claim 9, as per above, the ALD process steps are all repeated.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LaVoie (2014/0209562) in view of Kanno (2007/0090358).
Kanno teaches that a silicon nitride film is operably etched by chlorine gas or NF3.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the chlorine gas of condo instead of the NF3 of Lavoie as Kanno teaches chlorine gas is operable in the same process.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe (2017/0125238).
Hasebe teaches forming an SiN layer, see Fig. 5B particularly with the formation of an SiN conformal layer by ALD [0003-07, 0029-37].
Then, once a film is formed in the bottom and side surfaces, an ALD process is repeated to fill the gap as per films 22B and 23.  The ALD process is understood to include a number of cycles of applying nitrogen radicals and a silicon containing gas - thereby meeting the requirements of the first and second nitrogen radicals (the claim is not limited from reading on a multiple number of ALD steps).
In regard to the use of only an ammonia radical in the absorbing step and only a nitrogen radical in the supplying step, Hasebe teaches the use of NH*and or N*radicals in the process [0009].  As Hasebe teaches either of the radicals, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply an ammonia radical as the first nitrogen containing radical and a nitrogen radical as a second nitrogen containing radical with an expectation of operability. It is held that the 
Regarding claim 2, the film formed as per film 23 is formed either by ALD or CVD as per the background, but in any case ALD is a chemical vapor deposition process.
Regarding claim 3, the steps to fill the gap are understood as repeated – either by the use of the ALD process and/or, the gap is filled as per the formation of films 22B and also film 23.
Regarding claim 9, as per above, the ALD process steps are all repeated, the claim requires no difference between the two processes.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe (2017/0125238) in view of Rocklein (2007/0269982).
The teachings of Hasebe are described above, teaching forming multiple SiN films, but not teaching applying an adsorption limiting gas.
Rocklein teaches that in filling gap, it is useful to apply a deposition inhibitor in order to poison/block the reaction at the top portion of a void to allow for more conformal coating [0025-27].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the deposition inhibitor of Rocklein in the method of Hasebe as it would allow for a further improvement over the deposition process of producing the liner by preventing excess deposition from occurring at the top portion of 
It is further noted that Rocklein teaches that, for example, silicates are an operable material that is affected by the poisoning [0024], but in any case the process is understood to block operable ALD sites so there would be an expectation of operability.  The combined teachings as noted further include the repeated adsorbing and depositing and further include applying the inhibitor periodically.
Regarding claim 5, Hasebe teaches ammonia plasma.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe and Rocklein and in further view of LiCausi (2014/0213037).
The teachings of Hasebe and Rocklein are described above, teaching an inhibitor as described but not teaching a plasma or radical inhibitor.
LiCausi teaches an inhibitor for a vapor deposition process and teaches that it is operable to apply an excited form of the compound as an inhibitor, particularly see [0020].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply an excited form of the inhibitor in the method of Hasebe and Rocklein as the combined art teaches applying such an inhibitor and LiCausi further teaches that the excited form is operable.  The use of an ionized form is considered to meet the requirements of a radical, but, if it were determined that the claim requires specifically a plasma (see 112 rejection), it is alternatively argued that wherein LiCausi teaches an excited form then it would be further obvious to one of ordinary skill in the art to form the excited forms by any known means.  Examiner takes Official Notice that a 
Regarding claim 7, Hasebe teaches an inductively coupled plasma but the teachings do not specifically teach a plasma to form the inhibitor, but examiner takes Official Notice that remote plasma are pervasively known in the field and would have been an obvious method of forming radicals, ions and plasma species.
Regarding claim 8, Hasebe teaches DCS gas [0073] and Rocklein teaches HCl gas [0031] but LiCausi teaches that Cl2 is operably applied instead of HCl [0020].

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. 
Applicants have overcome, through amendment, the 112(b) rejections previously applied. The 102 rejections have also been overcome.
Applicant has amended to require only an ammonia radical as a first nitrogen containing radical and only a nitrogen radical as a second nitrogen containing radical. Initially as per above an ammonia radical is not supported and is also indefinite. Applicants must clarify exactly what species is being used, particularly where applicants are being very specific about the species claimed.
Applicants argue that Lavoie does not teach a two-step nitride and process as claimed using one then the other radical. However as pointed out above, Lavoie teaches applying a plasma of either nitrogen or ammonia at any point in the process. 
Applicants argue that the Hasebe does not teach using only one or the other radical, however, as noted above, the teachings provide one of ordinary skill with the guidance necessary to apply one or the other active species depending on what is to be achieved by the reactant. The teachings make operable wherein only an ammonia radical and/or only a nitrogen radical is applied. There is no specific criticality set forth within the scope of the claims to overcome this rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715